October     31,   1974


 The Honorable   Neil Caldwell                              Opinion   No. H- 438
 Chairman,   Appropriationa   Committee
 House of Repreesntativea                                   Re:   Whether the Athletic
 Austin,  Texas 78701                                             Council of the Univereity
                                                                  of Twp   at Austin in
                                                                  required to meet in public
  Dear   Representative    Caldwell:                              by the Opgq ,Meetlnga Act

       You ark our opinion ae to whether meeting0 of the Athletic Council of
  the Univerlrity of Texas at Austin are eubject to the provlsioea         of the Open
  Meetings Act, Art. 6252-17,      V. T. C. S.
                                .
       The governmknt    of the state university  rystem is vested in the Board of
  Regents.    Sections 65.11 et seq.,    Texas Education Code.       In dtochargiag
  ita dutieo, the Board of Regent8 hae created the Athletic C&oci~ to adnrinie-
  ‘tear alI mattere pertaining to intercollegiate    athletics at the Univorrity of
  Texas at Au&in,      The functions and compoeition      of the Athletic Ceuacil are
’ described   in the current General Information     Bulletin of the Univefdty      (at
  p. 138, Appendix A):

                The Intercollegiate      Athletic Council administerr,
           eubject to all the Univereity        regulations    relating thereto
           and the jurisdtction      of the General Faculty,        the Prertdent,
           and the Board of Regenta,         a 11 athletic games, meetr.       exht-
           btttono, or contertr with other colleges           or outeide organi-
           zationr;bad: io, all matters connected tith the conduct of
           intercollegiate    athletics and extramural         rrports except the
           enforcement     of eligibility   rulee, which i6 within the control
           of the Faculty Committee         on Intercollegiate     Athletic*.

                The Intercollegiate    Athletic Council is composed if
           (a) one member      of the Student@’ Aaoociation        appointed\
           annually and properly      certified,     as officially provided   i,
           by’the Studentr’ Aoaociation;         (b) one member     of the Ex-‘\,,
           Studenta’ Aesociation     ap,pointed annually and properly             ;,




                                             p. 2024
    The Honorable    Neil Caldwell,     page 2     (H-438)




            certified,    as officially  provided by the Rx-Students
            Association;     (c) the five members      of the General
            Faculty Standing Committee          on Intercollegiate
            Athletics    appointed annually by the President           of the
            University with the approval of the Board of
            Regents; and (d) two members          at large appointed
            by the Board of,Regents        and properly     certified.

                 The general duty of the Intercollegiate           Athletic
            Council is to conduct intercollegiate            and extramural
            sports in an honorable,       beneficial,    and economical
            manner,    subordinating     theee activities      to the intel-
            lectual activities  of the University       and co-ordinating
            them helpfully’with    intramural        sports,    requtred        ‘: ’
            physical instruction,    ‘.physical education,        and the        ’
            Health Center.

         The Legislature   enacted the Open Meetings Act in order toaooure              the
    public an opportunity to be informed       concerning   the transaetibn     of public
    business.    Attorney General Opinion H-238 (1974).          Its pro\iirioar are
    mandatory    and are to be construed    liberally,in  order to effkict itempurpore.
    Toyah Independent School Dist. v. Pecos-Barstow             Independent School
    Diet.,   466 S. W. 2d 377~ (Tex. Civ.App.    --San Antonio 1971, no writ). Stiject
    to certain specified   exceptions,   the Act requires     every regular,      special,
    or called meeting or session of every governmental            body to be open to the
    public.

        “Governmental      body” ia defined      in Sec.   l(c) of the Act au followe:

                  ‘Governmental     body’ meana any board,        commission,
             department,     committee,     or agency within the exeeu-
             tive or legislative   department     of the state, which is
             under the direction     of one or mdre elected or appointed
             members;     and every Commissionero          Court and city     ’ “’
             council in the state, and every deliberative           body hating
             rule-making     or quasi-judicial    power and classified     as a
             department,     agency,   or political   subdivision   of a county
i




                                             p. 2025
                                                                            -~
,-.   -

  .       =

              The Honorable   Neil Caldwell,     page 3          (H-438)             E.~‘,~,   ,::




                      or city; and the board of trustees of every school
                      district,  and every county board of echo01 trusteea
                      and county board of education: and the governing
                      board of every special district heretofore  or here-
                      after cr.eated by law.

                     The Athletic Council ir an entity “within the executive  . . . department         of
              .tbe. itate which is under the direction   of one or more elected or apptied
              memberr;     ” e,     Attorney General Opinion M-136 (1967).      AE suoh tt
              meets the statutory definition    of “governmental   body.”        L . . ;.   /

                  “Meeting”   is defined   in section     l(a)    of the Act aa followe:

                          ‘Meetingl.meane  any deliberation    behveen a
                      quorum of members      of a governmental    body at .. , I
                      which any public bueineee or public policy over          ,I
                      which the governmental    body ha? eqerviaion     or.       .
                      control ie discussed   or considered,    or at which
                      any formal q#ion.ie   taken.

                   The University   contends,  inter alia, that the definition of meeting #ervee
              to exclude the Athletic Council from the coverage        of the Open Meetings Act
              since, according    to the Univerrrity, the Council has no authority to take
              formal action with regard to public business       or public pqlicy.

                   The true extent of the Athletic Council’rr authority over intercollegiate
              athletica  in a subject of diapute.   Under Board of Regent regulationa     all
              actions of the Council are merely recommendations        which muet be. reviewed
              and approved by the University administration      or the Board before becoming
              effective.   In briefs, the University has contended that none of the Bo+rd’s
              authority haa been delegated to the Council and that the Couacil doer not in
              fact conduct any Univerlrity bueinee.6.

                   On the other hand evidence has been presented         to us indicating that the
              Council doeo in fact exercirre considerable       independent authority t%er inter-
              collegiate athletics.    According    to Athletic Council minntar,     its basine&a
              i8 cla#rified  aa (1) that not requiring administrative      approval;    (2) that I%-
              quiring ratification   by the administration; and (3) that requiring approval
              by the Board.      Furthermore,    it has been alleged that actions taken by the
              Council are in fact final decisione      because in almost every instance they
              are approved by the adminietration        or the Board pro forma, without dir-
              cuarion.


                                                        p. 2026
The Honorable     Neil Caldwell,       page 4     (H-438)
                                                                                                     -7


     We do not believe it is necessary       for purpoeea of your inquiry to
determine     how far the Athletic Council’s     authoritative control extends
in fact.   It is sufficient under the definition of “meeting”      that the deli-
berations    involve public business     over which the governmental       body
has supervision.        Control alone ie sufficient to cause the operation of
the Act, but it is not required.        We feel obliged to conclude that the
Council is a “governmental         body,” and oince the meeting6 are normally
for the purpose     of considering    public bustnear over which it haa super-
vision,   such meetings      are subject to the requirements    of the Open
Meeting0 Act.                ”                                           ..:    .,~,

                           “‘~SJJMMAR’Y

              The Athletic   Council of the Univereity of Texae
         at Austin ie a governwental     body which euperviees
         public buainese and as such rnua~t comply withthe      ~1            “’
         requirementa     of theQpenMeetingaAct.

                                                Very truly yours,


                                                                              .; .,.,
                                                                         .~   .I,.      .:. .. . .
                                                Attorney    General   of T&umaa’ “.T.~L




DAVID hf. KENDALL,          Chairman
Opinion Committee

                                   r




                                         p. 2027